Citation Nr: 0819871	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-03 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of Department of Veterans Affairs (VA) improved 
pension benefits.

(The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
degenerative disc disease of the lumbar spine and post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted, are the subject of a separate 
decision being issued concurrently).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in March 
2008.  However, by communication received in February 2008, 
the veteran withdrew his request for such hearing.  See 
38 C.F.R. §§ 20.702(d); 20.704(d).

In May 2008, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's countable annualized income in connection with 
his February 2003 claim, which was accepted as an application 
for VA pension, exceeds the maximum allowable pension rate 
for a veteran with one dependent.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension, with 
aid and assistance, is not authorized.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that VA has met all statutory and 
regulatory notice and duty to assist provisions with respect 
to the claim for entitlement to nonservice-connected 
disability pension benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). A letter dated in September 
2003 satisfied the duty to notify provisions with respect to 
this issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As the 
issue on appeal is controlled by the veteran's level of 
annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision rendered below.  The veteran has provided his 
financial information and he has not claimed any unreimbursed 
medical expenses.  Additionally, in December 2003, VA 
obtained the veteran's annual Social Security Administration 
(SSA) income report.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum allowable pension rate specified in 
38 C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3(a)(3).  The maximum annual pension rate (MAPR) is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In 
addition, payment of a veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the veteran, the veteran's spouse, and the veteran's 
dependent children.  38 U.S.C.A. § 1522(a); 38 C.F.R. 
§ 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  
Income from the SSA is not specifically excluded under 
38 C.F.R. § 3.272, nor is the SSA income of a spouse.  Such 
are therefore included as countable income.  Medical expenses 
in excess of five percent of the MAPR, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period to the extent they were paid.  
38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

In this case, although the veteran's claim of entitlement to 
VA improved, nonservice-connected disability pension benefits 
and special monthly pension on the basis of being housebound 
was received in November 2003, his February 2003 compensation 
claim was accepted as a pension claim by the RO.  
Accordingly, by the August 2003 rating decision, the RO 
granted nonservice-connected pension and special monthly 
pension by reason of being housebound.  By notice of this 
decision in September 2003, the veteran was requested to 
complete and return VA Form 21-527, Income-Net Worth and 
Employment Statement, to be eligible to receive such pension 
payments.  

The veteran's Income-Net Worth and Employment Statement, 
received in October 2003, reported monthly Social Security 
payments of $1,204 for the veteran and $563 for his spouse.  
He also reported $106.46 for all other monthly income for his 
spouse.  He reported no assets.  Thus, for the annualized 
period following his February 2003 application, the veteran's 
combined income was $22,482, with his SSA payments totalling 
$14,448, his spouse's SSA payments totalling $6,756, and her 
other monthly income totalling $1,278.  The veteran's 
annualized countable income as calculated in connection with 
his February 2003 application is therefore $22,482.  This 
information was verified through the SSA in December 2003.  

Accordingly, in January 2004, the veteran was notified that 
his income exceeds the $15,156 maximum annual limit set by 
law for disability pension at the housebound rate for a 
veteran with one dependent.  

Effective December 1, 2003, the MAPR for a veteran with one 
dependent, and on the basis of presumed entitlement to 
special monthly pension at the housebound rate, was $15, 156.  
See 38 C.F.R. § 3.23(a) (5).  The MAPR is published in 
Appendix B of VA Manual M21-1, Part I, and is to be given the 
same force and effect as if published in VA regulations.  
38 C.F.R. §§ 3.21, 3.23.

On the basis of the foregoing, the veteran's countable annual 
income from the date of his claim in February 2003 exceeds 
the pertinent MAPR for the award of VA disability pension 
with one dependent and special monthly pension at the 
housebound rate.  

In this regard, it is noted that the veteran's written 
communications, to include his February 2004 notice of 
disagreement, reflect his contention that his wife gets all 
the money, he does not get an allowance from his income (he 
is lucky to have pocket change), his wife goes to work all 
day and he spends the day home alone, and does not have funds 
to pay for transportation to go to the VA outpatient clinic 
when he needs treatment.  While the Board can certainly 
empathize with any financial difficulty the veteran is 
experiencing, he is not entitled to payment of VA pension 
benefits because his income exceeds the legal limit.

Although recognizing the veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA pension benefits when the veteran's income 
exceeds certain levels.  The Court has held that where the 
law and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  Because 
the veteran's income exceeds the statutory limits, he is not 
legally entitled to payment of VA pension benefits, 
regardless of his honorable, wartime service.  Thus, the 
veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


